DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 110-118 drawn to an active material, is acknowledged. Claims 119-133 are canceled.
Applicant argues that deQuilettes et al. does not teach the quasi two-dimensional (e.g. crystal formation) perovskite compound as claimed in claims 110-118.
Applicant’s argument is not persuasive for the following reasons. First of all, the office action 12/09/2021 is a restriction/election requirement, not a rejection of claims 110-118. Secondly, Applicant’s argument is moot in view of the amendment as claims 119-133 are canceled. Thirdly, independent claim 128 of group IV does not recite “quasi two-dimensional perovskite compound” nor “a passivating agent chemically bonded to the quasi-dimensional perovskite compound, the passivating agent comprising a phosphine oxide compound”, but a perovskite film (or layer) and a phosphine oxide compound. Fifthly, deQuilettes is an evidence to show that groups I through IV lack the same or corresponding special technical features: phosphine oxide and perovskite film (or layer). As it is noted in the restriction/election requirement 12/9/2021, the perovskite film (or layer) recited in claim 128 is interpreted as equivalent to two dimensional perovskite recited in claim 110.
Regardless, the requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 112 is objected to because of the following informalities:  
.  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 117 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 117 depends on claim 116 and recites “wherein a Cs-to-MA ratio is comprised in a range extending from about 0% and about 100%”, while claim 116 recites “the quasi-two dimensional perovskite compound comprises a compound of general formula PEA2Cs(n-1-x)MAxPbBr3n+1 wherein x is smaller than n-1 and n is an integer greater than 0”. The Cs-to-MA ratio in claim 116 is [(n-1)/x] – 1; and if x is smaller than n-1, the ratio (n-1)/x must be greater than 1 and the Cs-to-MA ratio must be greater than 0 particularly when n is an integer greater than 0. That is claim 116 recites the Cs-to-MA ratio must be greater than 0. As such claim 117 includes a broader range of Cs-to-MA ratio than a Cs-to-MA ratio recited in claim 116, and the “about 0” includes 0 value, therefore claim 117 is indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 117 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 117 depends on claim 116 and recites, wherein a Cs-to-MA ratio is comprised in a range extending from about 0% and about 100%, while claim 116 recites “the quasi-two dimensional perovskite compound comprises a compound of general formula PEA2Cs(n-1-x)MAxPbBr3n+1 wherein x is smaller than n-1 and n is an integer greater than 0”. The Cs-to-MA ratio in claim 1 is (n-1)/x – 1; and if x is smaller than n-1, the ratio (n-1)/x must be greater than 1 and the Cs-to-MA ratio must be greater than 0 particularly when n is an integer greater than 0. That is claim 116 recites the Cs-to-MA ratio must be greater than 0, and cannot be 0. As such claim 117 includes a broader range of Cs-to-MA ratio than a Cs-to-MA ratio recited in claim 116 and fails to further limit the subject matter of claim 116, the claim upon which it depends or . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 110-113 and 115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La-Placa et al. (“Photoluminescence quantum yield exceeding 80% in low dimensional perovskite thin-films via passivation control”).
Regarding claim 110, La-Placa et al. discloses an active material comprising a quasi two-dimensional perovskite compound (see the term “quasi 2D perovskite” described in page 8707) such as (BA)2(MA)n-1PbnX3n+1, and a passivating agent such as SPPO1 chemically bonded to the quasi two-dimensional perovskite compound by way of Lewis base (see Fig. 2, pages 8708-8710), wherein the passivating agent (SPPO1) comprising a phosphine oxide compound (see Fig. 2, page 8708).
Regarding claim 111, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. discloses the quasi two dimensional perovskite compound is post-deposition treated by the phosphine oxide (or Lewis base) to passivate the perovskite surface (see second column of page 8708).  Therefore, the quasi two- dimensional compound has at least one outermost edge (e.g. the surface), the passivating agent being chemically bonded to the at least one outermost edge (e.g. the surface).

Regarding claim 113, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. discloses the phosphine oxide as the passivating agent (see claim 110 above). Therefore, phosphine oxide compound of La-Placa et al. will have the same characteristic as claimed such as soluble in polar perovskite solvents and in non-polar antisolvents. See MPEP 2112.
Regarding claim 115, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. discloses the two-dimensional perovskite such as (BA)2(MA)n-1PbnX3n+1 is a layered perovskite (see pages 8707-8708). The perovskite such as (BA)2(MA)n-1PbnX3n+1 has a characteristic of comprising domains and each domain comprising between 3 monolayers (see figs. 1-2 and [0012-0013] of evidentiary reference to Kanatzidis et al., US 2018/0301646).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, in view of deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation”
Regarding claims 113 and 114, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. teaches using phosphine oxide such as diphenylphosphine oxide, SPPO1, as the passivating agent (see Fig. 2 and page 8708).

deQuilettes et al. discloses using triphenylphosphine oxide (or PPh3) among others as the Lewis base to passivate the surface of the perovskite (see Figure 1). 
It would have been obvious to ones killed in the art at the time of the invention was made to have used phosphine oxide such as triphenylphosphine oxide taught by deQuilettes et al. as the passivating agent, because La-Placa et al. explicitly suggests using phosphine oxide and using triphenylphosphine oxide as a phosphine oxide would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, modified La-Placa et al. discloses the same phosphine oxide, e.g. triphenylphosphine oxide, as claimed, the triphenylphosphine oxide of modified La-Placa et al. will display the same characteristic of the phosphine oxide compound is soluble in polar perovskite solvents and in non-polar antisolvents as claimed. See MPEP 2112.
Alternatively, claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, in view of Kanatzidis et al. (US 2018/0301646).
Regarding claim 115, La-Placa et al. discloses an active material as in claim 110 above.
La-Placa et al. discloses the two dimensional perovskite (BA)2(MA)n-1PbnX3n+1 is a layered perovskite (see pages 8707-8708). The reference does not explicitly show the quasi two- 
Kanatzidis et al. shows two-dimensional perovskite domains, each domain comprising three monolayers (see figs. 1-2, [0012-0013]).
It would have been obvious to one skilled in the art at the time of the invention was made to one skilled in the art at the time the invention was made to have formed the quasi two-dimensional perovskite compound to comprises domains and each domain comprising three monolayers as taught by Kanatzidis et al., because La-Placa et al. explicitly suggests the perovskite compound is a layered perovskite compound.
Claims 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, in view of Kanatzidis et al. (US 2018/0301646) and further in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells).
Regarding claims 116-118, La-Place et al. discloses an active layer as in claim 110 above, wherein La-Place et al. uses quasi two dimensional perovskite of (BA)2(MA)n-1PbnX3n+1 with BA:MA molar ratio to be 2:4, 3:3, and 4:2 (or 2/n-1) in the study (see Fig. 1, pages 8707-8708), or n = 5, 3, 2 respectively.
La-Place does not explicitly use the quasi two- dimensional perovskite compound comprises a compound of general formula PEA2Cs(n-1-x)MAxPbnBr3n+1, wherein x is smaller than n-1 and n is an integer greater than 0 (claim 116), wherein a Cs-to-MA ratio is comprised in a range extending from about 0% and about 100% (claim 117), wherein the quasi two- dimensional perovskite compound is PEA2Cs2.4MA0.6Pb4Br13 (or n=4) for the study.
3)2A(n-1)MnX(3n+1), wherein R is an aromatic chain, A is a small organic or inorganic molecule such as CH3NH3 (or methylammonium, MA) or Cs, M is Pb, and X is halide, wherein n is ranging from 1 to 12, n≥ 2, n≥ 3, or n≥ 4, or n has a value of 3, 4, or 5 (see [0036-0043], claims 1-3 and 14). Kanatzidis et al. also discloses the halide referring to Cl-, Br- and I- in the art (see [0003]), PEA and BA are two main varieties of Ruddlesden-Popper perovskite known in the art ([0005]).
Choi et al. teaches Cs and MA cations having similar size that allows Cs ions to substitute and coexist with MA ions without fundamentally changing the crystal structure so that doping a perovskite with cesium (or Cs) would allow the absorption and optical band gap of the perovskite to be tuned (see “Results and discussion”), and a ratio of Cs/MA is 4 (or 0.80/0.20) is used (see Figure 2).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the active material of La Placa et al. by using the quasi-2D perovskite having the formula (RNH3)2A(n-1)MnX(3n+1) with RNH3 being PEA (e.g. R is a aromatic chain), A being Cs or MA, X being Br, and n=4 as taught by Kanatzidis et al., because such modification would involve nothing more than a mere substitution of an equivalent quasi-two dimensional (2D) perovskite, or using equivalent cations and anions that are known in the art in the formula of a quasi-two dimensional (2D) perovskite. Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). In such modification, the quasi-two dimensional (2D) perovskite having a formula (PEA)2(Cs,MA)3Pb4Br13.
In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976). In such modification, when the quasi-two dimensional (2D) perovskite above is doped with Cs at the ratio Cs/MA of 4 (or 0.8/0.2), the (PEA)2(Cs0.8MA0.2)3Pb4Br13 or (PEA)2Cs2.4MA0.6Pb4Br13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726